Citation Nr: 1011350	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran had active service from December 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the benefits sought 
on appeal.  The Veteran appealed that decision to the Board, 
and the case was referred to the Board for appellate review.

The Veteran was afforded a personal hearing at the RO before 
the undersigned in July 2008.  A transcript is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that 
the issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine must be 
remanded for additional evidentiary development.

In a December 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In November 2009, counsel for 
the Veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated November 12, 2009 
granted the motion, vacated the Board's December 2008 
decision, and remanded the case to the Board.

In a letter dated in January 2010, the Board wrote to the 
Veteran and notified him of the return of the case from the 
Court.  The Veteran was given 90 days to submit additional 
argument and/or evidence in support of his claim.  The 
Veteran responded that same month.  He submitted additional 
evidence (a medical opinion) and asked that the case be 
remanded to agency of original jurisdiction (AOJ) for review 
of the newly submitted evidence.  

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence 
must be referred to the AOJ if such evidence is not 
accompanied by a waiver of AOJ jurisdiction.  In the present 
case, as the Veteran specifically denied waiver of the 
January 2010 evidence.  The Board must therefore remand the 
claim to the AOJ.

In addition to the foregoing, the Board notes that the JMR 
raised concern with whether an October 2006 VA examination 
was adequate for rating purposes.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner 
was only able to opine that he could not resolve the question 
as to whether the Veteran's degenerative joint disease of the 
lumbar spine was related to his active military service 
without resort to mere speculation because the Veteran had 
back strains from a motor vehicle accident and roofing work 3 
years before service.  See VA examination report, dated 
October 2006.  The JMR questioned whether sufficient 
rationale was provided by the examiner to allow the report to 
be considered negative evidence.  

On Remand, another examination should be conducted that 
better addresses the question of whether the Veteran's 
current low back disability is etiologically related to his 
active service.  See Charles v. Principi, 16 Vet. App.  370 
(2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
degenerative joint disease of the 
lumbar spine disability.  The RO should 
take appropriate steps to secure any 
records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	The RO should then arrange for a 
physician to examine the Veteran and 
review the Veteran's VA claims folder.  
The examiner must provide an opinion, 
with supporting rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's degenerative joint 
disease of the lumbar spine disability 
is related to his period of military 
service including, but not limited to, 
a report of low back strain occurring 
in 1972.  The examiner should reconcile 
the opinions included in the report by 
D.B.M., D.C., as well as the October 
2006 VA examiner with his opinion to 
the extent possible.  A complete 
rationale for all opinions must be 
provided.  If any opinion cannot be 
made without resort to speculation, the 
examiner should so state with 
supporting rationale.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, The RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


